Citation Nr: 0403633	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978 and from October 1981 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



REMAND

The veteran is seeking entitlement to service connection for 
a right shoulder disability and for bilateral pes planus.  
The Board notes that the veteran's service medical records 
demonstrate a bruised sole in April 1977, complaints of foot 
pain in November 1982 and April 1983, an assessment of a 
dislocated right shoulder in December 1982, notations of 
callous formations on the feet in 1982 and 1983, and 
complaints of right shoulder pain in October 1983.  A 
September 1975 enlistment examination report for the 
veteran's first period of active service reflects the 
veteran's systems were clinically evaluated as normal.  
However, an August 1981 enlistment examination report for the 
veteran's second period of active service reflects a finding 
of first-degree pes planus.  Post-service medical records 
demonstrate treatment for right shoulder pain following a 
bicycle accident in June 2001.  The veteran contends that his 
right shoulder continued to pop out of joint after his 
discharge from service.  He also contends that military 
service aggravated and worsened his pes planus condition.  

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)) was signed into law by the 
President.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. At 2099-2100.  

In light of the in-service treatment for foot pain and a 
right shoulder condition, as well as the veteran's statements 
regarding continued shoulder problems after service and 
aggravation of his pes planus, the Board concludes that there 
is insufficient medical evidence of record to make a decision 
on the veteran's claims and a REMAND for VA medical 
examinations is necessary to ensure full compliance with VA's 
duty to assist the veteran in the development of his claims.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right shoulder and bilateral foot 
complaints since April 2002.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.

2.  The veteran should be afforded VA 
specialist examinations of his right 
shoulder and feet to determine the 
current nature and etiology of any 
disability.  The veteran's claims folder 
should be made available to the 
examiner(s) prior to the examination, and 
the examiner(s) is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the 
examiner(s) should be performed and the 
findings reported in detail.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner(s) is requested to identify any 
current right shoulder and bilateral foot 
disability and associated symptomatology.  
The examiner(s) is also requested to 
offer an opinion as to whether any right 
shoulder disability and bilateral foot 
disability is at least as likely as not 
related to the veteran's periods of 
active service.  In regard to any foot 
disability, the examiner(s) is requested 
to express an opinion as to whether such 
existed prior to the veteran's periods of 
active service, and, if so, whether there 
was any aggravation during service beyond 
the natural progress of the disease.  A 
complete rationale for any opinion 
expressed should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


